Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 1of7

Plaintiff's Exhibit 1
Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 2 of 7

 

 

 

 

 

Transcript of Jennifer Olsen 1 (1 to 4)
Conducted on September 27, 2019
1
1 IN THE UNITED STATES DISTRICT COURT 1 APPEARANCES
2 FOR THE DISTRICT OF COLUMBIA 2
Qo cr rrr rrr ee nn cn cnc ncn ceee --x 3° ON BEHALF OF PLAINTIFF:
4 MARY SHIMP, 4 DEBRA SOLTIS, ESQUIRE
5 Plaintiff, : Case No. 1;18-cv-2872 5 MARCUS MASSEY, ESQUIRE
6 v. : 6 KIYONAGA & SOLTIS
7 ORACLE AMERICA, INC., ? 91@ 17th Street, N.W,
8 Defendant. 8 Suite 800
Q cern nnn ern nnn nn nn nnn nee x 9 Washington, D.C. 20006
18 18 (202) 363-2776
11 Deposition of JENNIFER OLSON 1
12 Washington, D.C. 12 ON BEHALF OF DEFENDANT:
13 Friday, September 27, 2019 13 ALISON D. KEWER, ESQUIRE
14 10:08 a.m. 14 ISLER DARE
15 15 411 East Franklin Street
16 16 Suite 203
7 17 Richmond, Virginia 23219
18 18 (804) 489-5598
19 Job No.: 264190 19
20 Pages 1 - 299 20 Also Present: MARY SHIMP
21 Reported by: Alda Mandell, RPR, CRR 21
22 22
2
1 Deposition of JENNIFER OLSON, held at the 1 CONTENTS
2 offices of: 2 EXAMINATION OF JENNIFER OLSON PAGE
3 3 By Ms. Soltis 7
4 KIYONAGA & SOLTIS 4
§ 91@ 17th Street, N.W. 5 EXHIBITS
6 Suite 860 6 (Attached to the Transcript)
7 Washington, D.C. 20006 7 OLSON DEPOSITION EXHIBITS PAGE
8 €2@2) 363-2776 & Exhibit 1 Document Bates stamped 14
9 3 ORACLE 009132-9255
18 1® Exhibit 2 Notice of Deposition 1S
1 11. Exhibit 3 ORACLE 004044-4045 27
12 Pursuant to Notice, before Alda Mandell, 12. Exhibit 4 ORACLE 009249-9254 $3
13 Registered Professional Reporter and Notary Public 13. Exhibit 5 ORACLE 000183-200 76
14 of the District of Columbia. 14 Exhibit 6 ORACLE @82921-2922 99
15 15 Exhibit 7 ORACLE @89695-9098 104
16 16 Exhibit 4 ORACLE 609186 with attachment 186
17 V7 in native format
18 18 Exhibit 9 ORACLE 08988-8989 Ww
19 19 Exhibit 10 ORACLE 002870-2871 116
20 20 «Exhibit 11. ORACLE @@2082-2093 119
21 21 Exhibit 12 ORACLE @81758-1761 134
22 22 Exhibit 13 ORACLE 903074 136
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 3 of 7

Transcript of Jennifer Olsen

14 (53 to 56)

Conducted on September 27, 2019

 

$3
A I would need to refer to the notes.

(Exhibit 4 was marked for identification

and is attached to the transcript.)

Q_ And you -- did you make the redaction or
you sent it in full form to your attorneys and
discussed the redaction?

A [sent it to him full form.

Q_ Why -- were you instructed to do the first
cut through your notebooks to see what was relevant?
10 A Yes.
11 Q Let's talk a little bit about your
12 responsibilities as a VP at Oracle.
13 How long have you been in your current
14 position?
145 A AsaVPorin HR?
16 Q_ Tellme your -- the thumbnail version of
17 your career there.
18 A I joined Oracle in 2005 via acquisition.
19 I was an HR business partner for the Retail Global
20 Business Unit. I think I was promoted about a year
21 later to manager.
22 Q Uh-huh.

wo eoTIAN nA ff WN =

55
your responsibilities for the GBUs as a human

1
2 resource vice-president at that time were what? If

3 you could just list those responsibilities for me.

4 What were you doing for GBUs?

5 A Okay. I would have been the HR business
6 partner to the executive vice-president, Bob Weiler.
7 Q. Uh-huh.

8 A I managed a team that supported all the

9 businesses under Bob Weiler.

10 Q An HR team you mean?
11. A Yes, an HR team.
12 I personally was an HR business partner as

13 well to Alec Glorieux and parts of his team.

14. Q. Uh-huh.
15 A. And to Mike Webster in Retail.
16 Q And what does that mean, to be a business

17 partner, an HR business partner?

18 A. Yeah, it -- what does that mean?

19 Generally it means you're the person that's working
20 directly with the executive regarding any HR

21 employee-related matters. That could be, you know,
22 rolling out salary processes, running talent review

 

54

A_ I don't know if it was a year, to be
honest.

Q. Uh-huh.

A And progressed, you know, over the last 14
years in terms of responsibility from, you know, a
manager of our Retail to leading HR for all the
Global Business Units in addition to a number of
other businesses reporting in to Mark Hurd.

Q Okay. So your responsibilities currently,

10 are they the same as they were back in 2017 or have
11 they changed?

12. A I think they would predominantly be the
13 same.

14 Q Your position was the same then as it is

15 now?

oan AWN & WN

16 A_ The group team supports might have shifted

17 a bit, but the GBUs were always under me.

18 Q Okay. And the "GBUs" are the Global

19 Business Units, right?

20 <A Correct. The ones either under Bob Weiler
21 or Mike Sicilia.

22 Q . Okay. Let's taik about in 2017. In 2017

 

 

56
1 boards. It could be running different initiatives,
2 programs.
3 In addition, you know, for the groups you
4 personally are touching, like I said I did regarding
5 parts of Alec's team —
6 Q. Uh-huh.
7 A —you would be handling any specific ER
8 or investigation matters at least as a first point
9 of contact.

10 Q _ Okay. So you are their human resource
11 clearinghouse for the group that you're personally
12 touching.

13. A Correct.

14 Q Is that fair to say?

15 A Yes.

16 Q Okay. And Alec's group is -- in 2017,

17 what is the title of the group that he oversees? |

18 see different references throughout the documents,
19 so I'm just seeking some clarity.

20 A _ I don't know that there is a specific

21 name. I mean, he has multiple functions, so it's
22 kind of hard to put any one name —

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 4 of 7

Transcript of Jennifer Olsen

18 (69 to 72)

Conducted on September 27, 2019

 

69
1 A Okay.
2 Q_ What did you do? Yeah.
3 A I looked for any cases related to
4 complaints against Alec.
5 Q Did you look at any time for any cases
6 within his organization?
7 A I don't think so.
8 Q_ Okay. So in terms of looking for cases
9 against Mr. Glorieux, did you find any?

10 A _ One sort of.
11 Q = Oh, okay. What's that? Which one?
12. A_ This was a compliance matter. One of his

13 direct reports, Kirk Fischer —

14. Q_ Uh-huh.

15 A_ -had donated $1,000 to the ALS —I

16 think it was ALS Research Fund after the death of an
17 employee in Mr. Glorieux's organization, and Kirk
18 had done this more or less at Alec's direction.

19 Unfortunately, neither of them understood

20 that our policy was -- I think that the limit was --

21 I think it's $200. I'm not sure if that's right.

22 And so a compliance issue was raised. I

71
A Female.

Q A female as well. Okay.
And what did she allege?

A She alleged that Jari was creating a
hostile work environment based on how she
communicated both verbally and via — in writing.

Q Uh-huh. And what was the outcome?

A_ I did the investigation and I didn't find
9 merit to the allegation, that it rose to the level
10 of hostile work environment.

ll However, I did find that Jari's

12 communications could have been more professional in
13 tone for somebody at her level. And so I had

14 suggested to Alec that we hire an executive coach
15 for Jari, which we did.

16 Q Was that the first time you recommended

17 hiring an executive coach?

18 A Itis.

19 Q Howabout Deena Marchese? What was her
20 complaint?

21. A Deena's complaint was -- I'm just trying
22 to recall. I don't have the specific details.

e2rAIA MN & WH =

 

70
had to talk to Alec and Kirk and — in the end

1

2 because Alec had told Kirk to do it, Alec just paid
3 the $800.

4 Q. Any other complaints of any kind against

5 Mr. Glorieux?

6 A No.

7 Q. And by "complaints," just to be clear, I

8 mean, you know, somebody just raising an issue. I'm
9 not talking about formal complaints.

10 Has any employee raised any issues with HR
11 alleging unfair treatment by Mr. Glorieux?

12 A No.

13. Q = Atany time?

14 A No.

15 Q Other than Miss Shimp, of course. Right?
16 A Ofcourse.

17. Q Okay. And then who is Terri Ruggiero?
18 A She was a senior director reporting to

19 Jari Peters, who runs GBU Security.

 

72
There definitely were issues she was bringing

forward related to her manager, Ben Jackson.
Q_ And Deena -- tell me where in Alec's org
Deena falls.

1
2
3
4
5 A_ So Ben Jackson's a direct report to Alec
6 and Deena reports to Ben.

7 Q Okay. And was it a complaint about

8 communications or decision making?

9 A Like I said, I don't exactly remember. It

10 definitely had to do with differences of opinions on

11 deals. I remember some stuff about deals.

12 And it also had to do with, I guess I

13 would say, communication, because I remember there
14 was the part that she said, you know, I don't know

15 why Ben is reminding me about my security updates.
16 I've done my security updates.

17 But it was really -- it was about the

18 communication than it was how the deals were

19 handled.

 

 

20 Q Is Jari Peters a man or woman? 20 Q And was Al Glorieux involved in that
21 A Female. 21 investigation at all?
22 Q. And Teriis a -- 22 A No,not at all.

PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
 

Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 5 of 7

Transcript of Jennifer Olsen

30 (117 to 120)

Conducted on September 27, 2019

 

117
1 sorry. (Handing)
2 Q. For the record, Bates stamped 2870 to 71.
3 Series of emails.
4 A_ I'msorry. What was the question?
5 QI was just letting you take a look at it.
6 A Okay.
7 Q Okay. So coming down to the — on the
8 first page to the second email that's from you, the
9 second sentence writes, the HGBU doesn't plan to
10 include anyone in the RIF. They have one senior
11 individual we are handling separate to this process.

12 Do you recall what that refers to, or who

13 that refers to?

14. A Yeah, I don't recall.

15  Q What does "HGBU" stand for?

16 A That would be the Hospitality GBU.

17. Q = Okay. And who -- who was the leader of -
18 A Mike Webster.

19 Q When you say they have one senior

20 individual we are handling separate to this process,
21 "this process" is the RIF process?
22 A_ I would think so.

119
Q Okay. All right.

(Exhibit 11] was marked for identification
and is attached to the transcript.)
Q_ I'mshowing you what has been marked Olson
11. For the record, an email from you attaching
materials on April 20th, 2017.
You see that?
A Yes.
Q Okay. Do you recall what this email was
10 sent by you in connection with?
11. A This was attached to this (indicating)?
12 Q Yes, it was.
13. A Yes. Yes, I recall.
14 Q It follows. Okay. You recall.
15 What was it in connection with?
16 A _ AsIrecall, Bob Weiler had had a meeting
17 or quarterly business review with Mr. Hurd, and I
18 believe in the context of that meeting Bob made some
19 comments about he didn't understand why we couldn't

wo eA AUN WN —

20 RIF faster and why we were constrained on age.
21 Q Mr. Weiler inaconversation with
22 Mr. Hurd. Were you present for that conversation?

 

118
1 Q Okay. Do you have recollection of

2 handling individuals separate from the RIF process?
3 A I don't know what I meant by "handling
4 separate to the process.”

5 Q. Okay. Allright. There was another RIF

6 that occurred within Bob Weiler's organization later
7 that spring that you were involved in.

8 Do you recall that?

9 A Which year?

10 Q Of2017.

11. A What month?

12. Q _ Do you recall an additional RIF that year?

13. A Not specifically.

14. Q Howmany RIFs have you been involved with

15 overall at Oracle?

 

120
A No.

1

2 Q_ That information got passed on to you how?
3 A. Either via email from Jennifer Burke or
4 verbally from Bob Weiler.

5 Q_ Who's Jennifer Burke?

6 A Mr. Hurd's operations leader.

7 Q_ She's not a lawyer, right?

8 A No.

9 MS. SOLTIS: Okay. I would request that
10 document. We don't have it.

1 MS. KEWER: What document?

12 MS. SOLTIS: Some possible document that
13 Miss Olson just referred to from Jennifer Burke

14 potentially that reflects information from a meeting
15 between Bob Weiler and Mr. Hurd in connection with

 

16 A _ Icouldn't give you a number. 16 RIFs in 2017.

17. Q_Is it more than 10? 17 MS. KEWER: Did she say it was an email?

18 A Yes. 18 I thought she just said it was a communication.

19 Q = More than 20? 19 MS. SOLTIS: You said it was either an

20 A Yes. 20 email or what?

21. Q More than 50? 21 THE WITNESS: It was an email.

22. A _ Idon't know. 22 MS. SOLTIS: It was an email. Yes. |
PLANET DEPOS

888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 6 of 7

Transcript of Jennifer Olsen

31 (121 to 124)

Conducted on September 27, 2019

 

121
would request that email.

1
2 BY MS. SOLTIS:

3 Q Do you recall when, about when, you would
4 have received that email?

5 A_ It would have been before this. It

6 wouldn't have been months.

7 Q Yeah. Did you create this attachment

8 here, this GBU Reduction in Force, or oversee its

9 creation?

10 A _ I believe I created it.

11 Q. And you believe it was in response to

12 concerns by Mr. Weiler about two things, the speed
13 of the RIF and why Oracle was constrained by age in
14 connection with the RIF.

15 A Yes.

16 Q Okay. In terms of the speed, what was

17 Mr. Weiler hoping to accomplish?

18 A _ Reduce cost faster.

19 Q_ Interms of his issues with being

20 constrained by age, what do you recall about what he
21 said?

22 A I[really don't recall much more than what

123
correct?

l
2 A_ I don't know if that was his goal. He was
3 questioning our process.
4 Q_ And do you recall what you told him about
5 the law in connection with a RIF?
6 A_ Ido not recall the specifics of the
7 conversation.

8 Q_ Do you recall the generalities? What did

9 you tell him?

10 A _ I don't recall the specifics of the

11 conversation.

12. Q  I'mnot asking for quotes; I'm asking for

13 generally what you recall.

14. A_ Generally I don't recall the conversation
15 other than I know I spoke to him.

16 Q_ And you know that you spoke about these
17 issues.

18 A_ Yes.

19 Q _ Were there emails between you and

20 Mr. Weiler about these issues?

21 A _ I don't think so.

22 Q. Did you have one conversation with him or

 

122
1 I've shared.

2 Q_ Uh-huh. Did you have a conversation with
3 Mr. Weiler about why age does constrain a RIF?

4 A lLTamsure we did. Well, I know we hada
5 conversation.

6 Q Did you have that conversation with him?

7 A Yes.

8 Q Okay. That would have been an important

9 conversation, right? You would have been explaining
10 to Mr. Weiler the constraints on the RIF process,

11 right?

12 A _ It would have been a conversation, yes.
13. Q You would have taken notes on that

14 conversation?

15 A _ It depends.

16 Q _ Depends on what?

17. A Where I was located, if I was traveling,
18 if he caught me in the car. It would have been a
19 high-level conversation around our RIF process.
20 Q = Ahigh-level conversation on the RIF

21 process. So Mr. Weiler was hoping to reduce

22 employees without being constrained by their age,

 

 

124
more than one?

1

2 A_ I don't know.

3 Q And that would have been sometime before
4 you created this document that you circulated in

5 April 2017?

6 A Not necessarily.

7 Q_ I thought you said that this was in

8 connection with comments that had been conveyed to
9 you about Mr. Weiler’s concerns with the RIF

10 process.

11. A_ But you asked me if it was before I

12 circulated this document.

13 Q_ Isee. I see.

14 So you may have known about his concerns,
15 created this document and had a conversation with
16 Mr. Weiler after?

17. A_ Right.

18 Q_. That's possible?

19 A _ That's possible.

20 Q_ Did you have conversations with anyone

21 else about Mr. Weiler's desire -- or question --

22 strike that.

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
Case 1:18-cv-02872-CRC Document 18-1 Filed 10/22/19 Page 7 of 7

Transcript of Jennifer Olsen

32 (125 to 128)

Conducted on September 27, 2019

 

125
Did you have conversations with anyone

else about Mr. Weiler's questions about whether the
RIF process had to be constrained by age?
A Yes.
Q_ Who did you have those conversations with?
A Vickie Thrasher, my manager, and
Joyce Westerdahl.
Q Imsorry, Vickie Thrasher. Who -- did
9 you mean she was your manager?
10 A Yes.
11. Q Okay. And who was the other person?
12 A _ Joyce Westerdahl, Vickie's manager.
13. Q Okay. Who do you report directly to in
14 your role?
15 A _ Today?
16 Q = In2017 who did you report to?
17. A Vickie.
18 Q Okay. So when you say she was your
19 manager, that's who you reported directly to?
20 A Yes.
21. Q And what conversation did you have with
22 Vickie Thrasher about this?

on AU & Wh

127
1 Q_ Okay. So you talked to Vickie by phone,

2 or did you have an email exchange, or both?

3 A_ I don't recall any email exchange. I know
4 we talked verbally, over the phone.

5 Q Okay. And do you know when those

6 conversations would have happened?

7 A [have no idea.

8 Q_ And you don't know, I imagine, if you took
9 notes or not.

10 A_ Idon't know.

11 Q > Well, again, you know, we've already made
12 a request for notes. All of this just highlights

13 the need for a broader search of notes in connection
14 with discussions. And Joyce — whose last name I
15 didn't catch. Her last name was?

16 A Westerdahl.

17. Q_ And she's two up from you?

18 <A _ Yes.

19 Q. And what's her title?

20 A. She leads Global Human Resources.
21 Q She leads Global.

22 And what sort of communications did you

 

126
A Ingeneralities I let her know that

Jennifer Burke was asking me to pull together
materials for a meeting with Mr. Hurd and some other
individuals, and I asked her -- I don't know if--
we discussed what potentially would go into the
document -- or the PowerPoint.
Q Did you discuss the specific issue about
constraints by age that had been raised with Vickie?
A We would have talked about it, yes.
10 Q That would have been something you would
11 have seen as a human resource issue that you needed
12 to address, correct?
13. A Yes.
14 Q I[fage were impacted by a RIF, it would
15 raise legal issues, correct?
16 A Itcould.
17. Q Itcould.
18 And that's why we have this whole Adverse
19 Impact Analysis, to make sure that no protected
20 category of people, of employees, is impacted ina
21 way that the law won't permit, right?
22 A Correct.

won A uk WN

 

128
1 have with Joyce about this issue?
2 A_ I just recall that we had a discussion.
3 Q Okay. One discussion?
4 A Atleast one. It could have been two, but
5 J don't recall.
6 Q Do you recall generally what Joyce's
7 response was to the issues that had been raised by
8 Mr. Weiler?
9 A Idon't.
10 Q. Do you know if anyone ever instructed
11 Mr. Weiler that the law constrains the selection of
12 employees for a RIF?
13. A _ Idon't know if that was specifically
14 relayed.
15  Q . Were you ever present for any conversation
16 where anyone told Mr. Weiler that the RIF process
17 was in fact constrained by law and that there were
18 factors such as age and other factors that needed to
19 be considered?
20 A_ I don't remember the specifics.
21  Q > Were you ever present for a meeting

 

22 between Mr. Hurd and Mr. Weiler?

 

PLANET DEPOS
888.433.3767 | WWW.PLANETDEPOS.COM

 
